UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-1584


CALIFORNIA CASUALTY INDEMNITY EXCHANGE,

                Plaintiff - Appellee,

          v.

JOSEPHAT MUA; FRANCOISE VANDENPLAS,

                Defendants - Appellants.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:15-cv-00060-PJM)


Submitted:   November 22, 2016              Decided:   December 1, 2016


Before DIAZ and    THACKER,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Josephat Mua, Francoise Vandenplas, Appellants Pro Se.             Thomas
V. McCarron, James Olin Spiker, IV, SEMMES, BOWEN &               SEMMES,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Appellants Josephat Mua and Francoise Vandenplas seek to

appeal    the   district      court’s    orders      remanding      the    underlying

unjust    enrichment     action     to    state      court    and   denying       their

motions for reconsideration and to reopen.                   California Casualty

Indemnity Exchange (California Casualty) has moved to dismiss

the   appeal    as    frivolous,    and       also   asks    that    Appellants      be

ordered    to    pay    the    damages,        costs,     and     attorney’s       fees

associated with this appeal.              Appellants have filed motions to

exceed the length limitations for their appellate filings and

for leave to file a corrected response to California Casualty’s

motion to dismiss, and have also filed applications to proceed

in forma pauperis.

      Subject    to    exceptions    not      applicable        here,     “[a]n   order

remanding a case to the State court from which it was removed is

not reviewable on appeal or otherwise.”                      28 U.S.C. § 1447(d)

(2012); see E.D. ex rel. Darcy v. Pfizer, Inc., 722 F.3d 574,

579-83 (4th Cir. 2013).          Because the district court’s orders do

not fall within the exceptions provided by § 1447, the orders

are not appealable.

      Accordingly,       we     dismiss        the      appeal      for     lack     of

jurisdiction.        We grant Appellants’ motions to exceed the length

limitations for their appellate filings and to file a corrected

response, and deny Appellants’ in forma pauperis applications.

                                          2
     We deny California Casualty’s motion to dismiss and for

sanctions. *

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the material before this

court and argument would not aid the decisional process.



                                                           DISMISSED




     * We note that this is Appellants’ second unsuccessful
appeal of the same matter, and we therefore warn Appellants that
another appeal may subject them to sanctions.



                                3